Case 2:21-cv-00137-RCY-RJK Document 43 Filed 04/30/21 Page 1 of 33 PageID# 3671




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  NORFOLK DIVISION


                                                  §
  CENTRIPETAL NETWORKS, INC.,                     §
                                                  §
          Plaintiff,                              §
                                                  §
  v.                                              §
                                                  §
  PALO ALTO NETWORKS, INC.,                               Civil Action No. 2:21-CV-00137 -
                                                  §
                                                          AWA-RJK
          Defendant.                              §
                                                  §
                                                  §
                                                  §
                                                  §

        MEMORANDUM IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS

         Pursuant to Fed. R. Civ. P. 12(b)(6), Defendant Palo Alto Networks, Inc. (“PAN”) submits

 this Memorandum of Law in support of its Motion to Dismiss for Failure to State a Claim on the

 basis that (1) Centripetal fails to plausibly state a claim of direct, indirect, or willful infringement,

 and (2) three of the Asserted Patents claim patent-ineligible subject matter under 35 U.S.C. § 101.

         Centripetal’s infringement claims suffer from a number of fatal defects. First, its claims

 for induced, contributory, and willful infringement fail because Centripetal has not plead any facts

 from which one could reasonably infer that PAN had pre-suit knowledge of any of the Asserted

 Patents or specifically intended its customers to infringe any of the Asserted Patents. Second,

 Centripetal’s claims for contributory infringement fail because Centripetal has failed to allege facts

 to support a plausible inference that the accused products have no substantial non-infringing

 uses—an essential element to a claim for contributory infringement.               Third, Centripetal’s

 willfulness claims fail because its allegations regarding PAN’s egregious behavior are nothing

 more than threadbare recitals of such behavior and conclusory statements.



                                                      1
Case 2:21-cv-00137-RCY-RJK Document 43 Filed 04/30/21 Page 2 of 33 PageID# 3672




        Finally, Centripetal’s direct and indirect infringement claims fail because, despite its

 lengthy complaint, Centripetal makes no genuine attempt to tie a complete asserted claim to any

 particular accused product (or combination thereof). Rather, Centripetal’s claims for direct

 infringement are nothing more than disorganized assertions interspersed with claim language that

 provide no indication of how the features of the accused products allegedly satisfy the elements of

 the asserted claims. Because liability for indirect infringement (both inducement and contributory

 infringement) arises only if there is direct infringement, this failing is fatal to both Centripetal’s

 direct and indirect infringement claims.

        As to patent-ineligibility, the claims of U.S. Patent Nos. 10,542,028, 10,757,126, and

 10,091,246 (the “Ineligible Patents”) fail both steps of the patentability test articulated in Alice

 Corp. Pty. Ltd. v. CLS Bank Int’l., 573 U.S. 208, 217-19 (2014). At Alice step one, the claims of

 the Ineligible Patents (the “Ineligible Claims”) are directed to filtering and sorting data (here,

 computer network packets) based on rules—an age-old idea that the Federal Circuit has repeatedly

 held to be impermissibly abstract and patent-ineligible. Intell. Ventures I LLC v. Symantec Corp.,

 838 F.3d 1307, 1313-14 (Fed. Cir. 2016) (“IV I”) (filtering emails based on rules is impermissibly

 abstract); Glasswall Solutions, Ltd. v. Clearswift Ltd., 754 F. App’x 996, 997-98 (Fed. Cir. 2018)

 (“filtering electronic files and data” is impermissibly abstract); see also Limelight Networks, Inc.

 v. XO Commc’ns, LLC, 241 F. Supp. 3d 599, 607 (E.D. Va. 2017) (“A patent cannot claim to

 invent a method directed to a mental process that the human mind could carry out, such as sorting

 according to a set of rules.”) (citation omitted). Enhancing security using rule-based filtering is a

 longstanding practice that is not unique to computer networks—and has long occurred at the

 boundaries of protected areas. Far from being “necessarily rooted in computer technology in order

 to overcome a problem specifically arising in the realm of computer networks,” DDR Holdings,




                                                   2
Case 2:21-cv-00137-RCY-RJK Document 43 Filed 04/30/21 Page 3 of 33 PageID# 3673




 LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257 (Fed. Cir. 2014), here the Ineligible Claims are

 directed to problems that have long existed outside the realm of computer networks. Further, the

 Ineligible Claims are written in functional terms, describing a desired result instead of a particular

 solution for achieving that result—a hallmark of patent-ineligibility. Elec. Power Grp., LLC v.

 Alstom S.A., 830 F.3d 1350, 1356 (Fed. Cir. 2016) (“[T]he essentially result-focused, functional

 character of claim language has been a frequent feature of claims held ineligible under § 101.”).

        At Alice step two, once the abstract idea is removed from the Ineligible Claims, none of

 what remains recites anything inventive—such as new components, or a technological

 improvement to the functioning of the recited conventional components—that might transform the

 claims into patent-eligible subject matter. To the extent the Ineligible Claims recite components

 at all, those components—such as processors and memory—are conventional, and the claims recite

 them to perform only their conventional functions (e.g., a processor processing, and a memory

 storing instructions).   Critically, none of the Ineligible Claims “overrides” the routine and

 conventional use of the claimed components. Cf. DDR, 773 F.3d at 1258 (finding claims to be

 patent-eligible where there was such “override”).

        Accordingly, the Ineligible Claims are patent-ineligible and Centripetal’s corresponding

 causes of action, i.e., its First through Fourth, Twenty-First, and Twenty-Second causes of action,

 should be dismissed with prejudice.

 I.     FACTUAL AND PROCEDURAL BACKGROUND

        Centripetal alleges that PAN infringes twelve patents from six different families by

 making/using/selling one or more of seven different products:            Next Generation Firewall

 (“NGFW”), Panorama, Cortex, AutoFocus, MineMeld, DNS Security Service, and Enterprise DLP

 Service (collectively the “Accused Products”). See Dkt. 1 (Centripetal’s Complaint) (hereinafter

 “Compl.”). For each Asserted Patent, Centripetal alleges PAN directly and indirectly infringes,


                                                   3
Case 2:21-cv-00137-RCY-RJK Document 43 Filed 04/30/21 Page 4 of 33 PageID# 3674




 literally and/or under the doctrine of equivalents. See id. at ¶¶ 48-49. With respect to indirect

 infringement, Centripetal alleges PAN both induces and contributes to infringement.                                   Id.

 Centripetal further contends that PAN’s alleged infringement was willful. Id. at ¶ 50.

 II.      ARGUMENT

          A.       Applicable Legal Standards.

          To survive dismissal under Rule 12(b)(6), “a complaint must contain sufficient factual

 matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

 “Threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

 do not suffice.” Iqbal, 556 U.S. at 678; see also Twombly, 550 U.S. at 557. Accordingly, the

 plaintiff must “do more than simply allege that he or she is entitled to relief;” instead, “the

 complaint must ‘show’ that the plaintiff is entitled to relief” through well-pled facts. Macronix

 Int’l Co. v. Spansion Inc., 4 F. Supp. 3d 797, 801 (E.D. Va. 2014) (referencing Fed. R. Civ. P. 8).1

 A plaintiff cannot satisfy this burden through “unwarranted inferences, unreasonable conclusions,

 or    arguments”       masquerading         as    factual       allegations.       Nemet      Chevrolet,       Ltd.    v.

 Consumeraffairs.com, Inc., 591 F.3d 250, 255 (4th Cir. 2009). Similarly, “legal conclusions,

 elements of a cause of action, and bare assertions devoid of further factual enhancement fail to

 constitute well-pled facts for Rule 12(b)(6) purposes.” Id.

                             Direct Infringement.

          Direct infringement claims are subject to the pleading standards established in Iqbal and

 Twombly, which require more than “vague generalities” and “conclusory formulaic recitations” of




 1
   See also Jenkins v. LogicMark, LLC, No. 3:16-CV-751-HEH, 2017 WL 376154, at *3 (E.D. Va. Jan. 25, 2017)
 (“‘Factual allegations must be enough to raise a right to relief above the speculative level’ to one that is ‘plausible on
 its face,’ rather than merely ‘conceivable.’”) (quoting Twombly, 550 U.S. at 555, 570).


                                                             4
Case 2:21-cv-00137-RCY-RJK Document 43 Filed 04/30/21 Page 5 of 33 PageID# 3675




 infringement. Golden v. Apple Inc., 819 F. App’x 930, 931 (Fed. Cir. 2020), cert. denied, 141 S.

 Ct. 1067, 208 L. Ed. 2d 530 (2021) (citing Twombly, 550 U.S. at 570; Iqbal, 556 U.S. at 678). To

 adequately plead direct infringement, “a plaintiff must first identify which patent claims the

 defendant infringed … [and] must also specify which features of an accused product correspond

 to the limitations in the allegedly infringed patent.” Chan Soo Kim v. Green Tea Ideas, Inc., No.

 3:17-cv-449-JAG, 2018 WL 1172998, at *2 (E.D. Va. Mar. 6, 2018). “Moreover, the plaintiff

 must identify with particularity how each allegedly infringing feature of the accused product

 infringes the patent, literally or under the doctrine of equivalents.” Id. (emphasis in original); see

 also Asghari Kamrani v. U.S.A.A., No. 2:15-cv-478, 2016 WL 1253533, at *4 (E.D. Va. Mar. 22,

 2016) (“Plaintiffs must detail how each [asserted] claim is infringed.”) (emphasis added).

                        Induced Infringement.

        To adequately plead induced infringement, a plaintiff's complaint must contain facts

 “plausibly showing” both (1) “that the defendant specifically intended its customers to infringe

 the patents-in-suit,” and (2) that the defendant “knew that the customer’s acts constituted

 infringement.” CarFax, Inc. v. Red Mountain Techs., Inc., 119 F. Supp. 3d 404, 415 (E.D. Va.

 2015) (citing In re Bill of Lading Transmission & Processing Sys. Patent Litig., 681 F.3d 1323,

 1339 (Fed. Cir. 2012)). With respect to the second element, it is not enough to simply allege that

 a defendant knew of the allegedly infringing act; the plaintiff must allege facts that plausibly

 support the conclusion that the defendant both (a) knew of the patent, and (b) knew that the induced

 acts constitute infringement. Commil USA, LLC v. Cisco Sys., Inc., 575 U.S. 632, 639 (2015).

                        Contributory Infringement.

        With respect to contributory infringement, a plaintiff must plead facts plausibly showing

 that (1) the defendant knew of the asserted patents and that its products were “especially made”

 for use in an infringement of such patents, and (2) the accused products have “no substantial non-


                                                   5
Case 2:21-cv-00137-RCY-RJK Document 43 Filed 04/30/21 Page 6 of 33 PageID# 3676




 infringing use.” Jenkins v. v. LogicMark, LLC, No. 3:16-CV-751-HEH, 2017 WL 376154, at *4

 (E.D. Va. Jan. 25, 2017); see Bill of Lading, 681 F.3d at 1337 (to survive a motion to dismiss, a

 plaintiff must plead, inter alia, “facts that allow an inference that the components sold or offered

 for sale have no substantial non-infringing uses.”).

                        Willfulness.

        A plaintiff alleging willful infringement must, “plead facts sufficient to support an

 inference ‘plausible on its face’ that the alleged conduct is of the egregious nature described in

 [Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S. Ct. 1923, 1935 (2016)].” Jenkins, 2017 WL 376154,

 at *5. Whether the alleged infringement is egregious enough to justify enhanced damages turns

 on an assessment of the accused infringer’s state of mind. See Halo, 136 S. Ct. at 1933

 (“culpability … is generally measured against the actor’s knowledge at the time of the challenged

 conduct.”). Thus, to survive a motion to dismiss, a plaintiff must establish that the defendant had

 pre-suit knowledge of the asserted patent(s). See Bushnell Hawthorne, LLC v. Cisco Sys., No.

 1:18-CV-760, 2019 WL 8107921, at *2 (E.D. Va. Feb. 26, 2019) (dismissing willfulness

 allegations because “[c]omplaint alleges no facts making it plausible, as opposed to merely

 possible, that defendant had pre-lawsuit knowledge of the patent—a ‘prerequisite’ for a willfulness

 claim”); see also Jenkins, 2017 WL 376154 at * 5 (dismissing willfulness allegations because,

 plaintiff failed to “allege facts from which the Court could infer that [defendant] had actual notice

 of the patents-in-suit” or that Defendant's actions were “willful, wanton, malicious, bad-faith,

 deliberate, consciously wrongful, flagrant, or—indeed—characteristic of a pirate”).

                        Patent Ineligible Subject Matter.

        Patent eligibility under § 101 is a question of law, which courts may resolve on a motion

 to dismiss. OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362 (Fed. Cir. 2015); Consumer

 2.0, Inc., v. Tenant Turner, Inc., 343 F. Supp. 3d 581, 583 (E.D. Va. 2018), aff'd, 796 F. App’x


                                                  6
Case 2:21-cv-00137-RCY-RJK Document 43 Filed 04/30/21 Page 7 of 33 PageID# 3677




 752 (Fed. Cir. 2020) (granting motion to dismiss as patent-ineligible claims that “use generic

 computing devices and techniques to provide automated entry to a property”). Claims directed to

 abstract ideas are not patentable. Alice, 573 U.S. at 216-17. Courts apply a two-step framework

 “for distinguishing patents that claim ... abstract ideas from those that claim patent-eligible

 application of those concepts.” Id. at 217. In applying this framework, courts may analyze § 101

 issues based on “representative claims” where, as here, the challenged claims are “substantially

 similar and linked to the same abstract idea.” Content Extraction, 776 F.3d at 1348; CalAmp

 Wireless Networks Corp. v. ORBCOMM, Inc., 233 F. Supp. 3d 509, 512 n.1 (E.D. Va. 2017).

        At Alice step one, courts “must first determine whether the claims at issue are directed to a

 patent-ineligible concept.” Id. at 218. This requires “looking at the ‘focus’ of the claims, their

 ‘character as a whole,’” to determine if they are directed to excluded subject matter. Elec. Power,

 830 F.3d at 1353. “The inquiry often is whether the claims are directed to ‘a specific means or

 method’ for improving technology or whether they are simply directed to an abstract end-result.”

 RecogniCorp, LLC v. Nintendo Co., Ltd., 855 F.3d 1322, 1326 (Fed. Cir. 2017) (citation omitted).

 A claim that can be performed mentally or analogized to brick-and-mortar concepts likely is

 directed to an abstract idea. See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366,

 1371 (Fed. Cir. 2011) (“[M]ethods which can be performed mentally, or which are equivalent of

 human mental work, are unpatentable abstract ideas . . . .”); IV I, 838 F.3d at 1314 (analogizing

 abstract claim to brick-and-mortar post office).

        At Alice step two, after removing the abstract idea from the claims, courts search for a

 remaining “‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-

 eligible application.” Alice, 573 U.S. at 221 (citation omitted). There is nothing inventive about

 implementing an abstract idea using “‘well-understood, routine, conventional activit[ies]’




                                                    7
Case 2:21-cv-00137-RCY-RJK Document 43 Filed 04/30/21 Page 8 of 33 PageID# 3678




 previously known to the industry.” Id. at 225 (citation omitted). Likewise, limiting a claim to a

 particular technological environment does not supply an inventive concept to an otherwise abstract

 claim. Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343,

 1348-49 (Fed. Cir. 2014).

        B.      Centripetal Has Not Plausibly Alleged Indirect Infringement (Induced or
                Contributory) or Willful Infringement.

                        Centripetal’s Failure to Plausibly Allege Knowledge of the Patents is
                        Fatal to Each of Centripetal’s Induced, Contributory, and Willful
                        Infringement Claims.

        To adequately plead each of induced, contributory, and willful infringement, Centripetal

 must plead facts sufficient to plausibly demonstrate PAN had knowledge of the Asserted Patents.

 DSU Med. Corp. v. JMS Co., 471 F.3d 1293, 1304 (Fed. Cir. 2006) (“The requirement that the

 alleged infringer knew or should have known his actions would induce actual infringement

 necessarily includes the requirement that he or she knew of the patent.”); Fujitsu Ltd. v. Netgear

 Inc., 620 F.3d 1321, 1326 (Fed. Cir. 2010) (“To establish contributory infringement, the patent

 owner must show … that the accused infringer had knowledge of the patent….”); Bushnell, 2019

 WL 8107921 at *2 (“[P]re-lawsuit knowledge of the patent” is “a prerequisite for a willfulness

 claim”). Centripetal does not plead that it provided pre-suit notice of any Asserted Patent to PAN.

 Rather, Centripetal recites a series of tangential allegations, none of which, alone or in

 combination, plausibly demonstrates that PAN had pre-suit knowledge of the Asserted Patents.

        First, Centripetal alleges that “PAN had knowledge of the Asserted Patents based on PAN’s

 interactions with Centripetal through various channels.” Compl. at ¶ 50. These purported

 interactions consist of: (1) alleged visits to portions of “Centripetal’s website regarding business,

 products, patents, and press releases discussing Centripetal’s patent litigations,” and (2) receipt of

 “datasheets and white papers regarding Centripetal’s products” either by downloading them from



                                                   8
Case 2:21-cv-00137-RCY-RJK Document 43 Filed 04/30/21 Page 9 of 33 PageID# 3679




 Centripetal’s website or through correspondence with Centripetal personnel. Id. at ¶ 51. As to the

 datasheets, Centripetal asserts that the documents “indicate Centripetal’s products are subject to

 one or more U.S. patents.” Id. But even if true, none of those allegations plausibly demonstrates

 that PAN had knowledge of the Asserted Patents.

           Centripetal does not allege that any of the material purportedly accessed or received by

 PAN identified any of the Asserted Patents. At most, Centripetal’s allegations demonstrate merely

 that it is conceivable, but not plausible, that PAN knew about the Asserted Patents. Without more,

 however, such allegations are “not sufficient for pleading knowledge under Iqbal/Twombly.” See

 Rembrandt Soc. Media, LP v. Facebook, Inc., 950 F. Supp. 2d 876, 883 (E.D. Va. 2013) (finding

 that sharing the same law firm, purchasing a patent that cited an asserted patent, and being served

 with a lawsuit over a patent that cited the asserted patent were insufficient because they

 demonstrated nothing “more than a conceivable possibility of knowledge of the [asserted patent],

 rather than a plausible inference that [defendant] possessed such knowledge”).

           Second, Centripetal alleges that in mid-2016 an investment bank introduced Centripetal to

 PAN and, as a result, Centripetal and PAN had telephone conversations and exchanged emails “to

 explore the possibility” of doing business together. Compl .at ¶ 52. Centripetal alleges that, “in

 e-mail correspondence with PAN in June 2016, Centripetal provided an overview of its . . .

 patented technology,” and, following execution of an NDA by PAN on June 21, 2016, Centripetal

 disclosed additional “details about its proprietary and patented technology.” Id. at ¶¶ 52-54. Even

 if true, those communications took place more than two years before any of the Asserted Patents

 issued,2 and thus could not possibly show that PAN had knowledge of patents that did not yet exist.

           Third, Centripetal alleges that “[s]ince 2016, Centripetal has met with PAN employees at



 2
     The ’906 Patent, issued on October 2, 2018, was the first of the Asserted Patents to issue.


                                                    9
Case 2:21-cv-00137-RCY-RJK Document 43 Filed 04/30/21 Page 10 of 33 PageID# 3680




  several industry conferences” and “provided demonstrations of its products at these industry

  conferences.” Id. at ¶ 54. This allegation is similarly insufficient to support a plausible inference

  that PAN had knowledge of the Asserted Patents. As an initial matter, Centripetal does not allege

  that any of these conferences took place after the Asserted Patents issued—one of which issued as

  recently as August 25, 2020.3 Discussions occurring before the Asserted Patents came into

  existence could not possibly provide knowledge of those patents. Further, Centripetal does not

  allege that any patents—much less the Asserted Patents—were discussed at the conferences;

  instead, Centripetal alleges merely that it “provided demonstrations of its products.” Id. at ¶ 54

  (emphasis added). At best, these allegations suggest it is conceivable PAN knew about the

  Asserted Patents, but they are insufficient to show PAN’s knowledge is plausible and thus are “not

  sufficient for pleading knowledge under Iqbal/Twombly.” See Rembrandt, 950 F. Supp. 2d at 883.

           Fourth, Centripetal alleges that, in July 2017, an investment banker “reached out to PAN

  to introduce Centripetal as an investment opportunity,” and thereafter PAN and Centripetal

  discussed “Centripetal’s technology.” Compl. at ¶ 55. Centripetal further alleges that, during

  those discussions, PAN “requested access to technical documentation regarding Centripetal’s

  products.” Id. But Centripetal does not allege that the Asserted Patents, nor any other patents,

  were discussed—it alleges only that the discussions related to “Centripetal’s technology.” Id.

  Regardless, the discussions took place more than one year before any of the Asserted Patents

  issued, and thus could not have possibly provided PAN knowledge of them.

           Fifth, Centripetal alleges that PAN knew of the Asserted patents through public

  information related to Centripetal’s previous litigation with Keysight and Cisco. Id. at ¶ 56.




  3
      The ’126 Patent issued on August 25, 2020.


                                                   10
Case 2:21-cv-00137-RCY-RJK Document 43 Filed 04/30/21 Page 11 of 33 PageID# 3681




  However, not one of the Asserted Patents was at issue in the Keysight or Cisco cases.4 As such,

  even if PAN had knowledge of the patents litigated in those cases, that does not plausibly show

  that PAN had knowledge of the Asserted Patents.5

         In sum, none of Centripetal’s allegations shows it is plausible that PAN had pre-suit

  knowledge of the Asserted Patents—at most, they show merely that it is “conceivable.” See

  Rembrandt, 950 F. Supp. 2d at 883 (“[Plaintiff] has failed to plead any facts that make it plausible,

  rather than merely conceivable, that [Defendant] had knowledge of either patent in issue prior to

  the filing of this suit.”). Moreover, Centripetal has not attempted to plead any factual allegations

  to show it is plausible that PAN specifically intended its customers to infringe any of the Asserted

  Patents, as required for inducement, or that PAN knew that its products were “especially made”

  for use in an infringement of the Asserted Patents, as required for contributory infringement.

  CarFax, 119 F. Supp. 3d at 414; Jenkins, 2017 WL 376154, at *4. As such, Centripetal’s claims

  for pre-suit indirect infringement (both inducement and contributory infringement) and its claims

  for willfulness should be dismissed.

                         Centripetal’s Contributory Infringement Claims Also Fail Because
                         Centripetal Has Not Plausibly Alleged That The Accused Products Have
                         No Substantial Non-Infringing Uses.

         A required element of any contributory infringement claim is demonstrating that the


  4
    See Amended Complaint, Centripetal Networks, Inc. v. Keysight Techs., Inc., Case No. 2:17-cv-
  383-HCM-LRL, ECF 192 (E.D. Va Jun. 13, 2018) (asserting U.S. Patent Nos. 9,264,370;
  9,137,205; 9,560,077; 9,413,722; 9,565,213; and 9,917,856); Amended Complaint, Centripetal
  Networks, Inc. v. Cisco Systems, Inc., Case No. 2:18-cv-94-MSD-LRL, ECF 29 (E.D. Va. March
  29, 2018) (asserting U.S. Patent Nos. 9,686,193; 9,560,176; 9,560,077; 9,413,722; 9,203,806;
  9,160,713; 9,124,552; 9,565,213; 9,137,205; 9,674,148; and 9,917,856).
  5
    And to the extent Centripetal’s allegations are intended to imply that knowledge of the patents
  asserted in those prior litigations conveys knowledge of subsequently issued patents in the same
  family—such as some of the Asserted Patents—courts have held that knowledge of a parent patent
  does not support a plausible inference that the party had knowledge of other patents in the family.
  See, e.g., Virginia Innovation Sciences, Inc. v. Samsung Elecs. Co., Ltd., 983 F. Supp. 2d 700,
  709–712 (E.D. Va. 2013).

                                                   11
Case 2:21-cv-00137-RCY-RJK Document 43 Filed 04/30/21 Page 12 of 33 PageID# 3682




  products or components sold by the defendant “have no substantial noninfringing uses.” i4i Ltd.

  P’ship, 598 F.3d at 850–51 (citing 35 U.S.C. § 271(c)). Although Centripetal alleges that “PAN

  has contributorily infringed and continues to contributorily infringe one or more claims” of the

  Asserted Patents,6 Centripetal fails to allege, much less plead any supporting facts to plausibly

  show—that the Accused Products lack substantial non-infringing uses.

         For example, Centripetal’s indirect infringement claim for the ’028 Patent alleges that

  “PAN contributorily infringes the ’028 Patent . . . because it has provided software and computer

  systems with software installed that act as a material component of claims of the ’028 Patent.”

  Compl. at ¶ 86. Centripetal further alleges that “PAN knows that its products are particularly

  suited to be used in an infringing manner,” and that the Accused Products “are not staple articles

  or commodities of commerce because they are specifically made to be used in an infringing

  manner.” Id. At no point, however, does Centripetal allege—much less plead any supporting facts

  to plausibly show—that the Accused Products have no substantial non-infringing uses, as is

  required under § 271(c). See id. at ¶¶ 81-90.

         The allegations in Centripetal’s contributory infringement claims for the other Asserted

  Patents follow the same format, and thus also fail to allege that the Accused Products have no

  substantial non-infringing uses.7 All of Centripetal’s claims for contributory infringement are

  insufficiently pled and must be dismissed. Bill of Lading, 681 F.3d at 1337 (“To state a claim for

  contributory infringement, therefore, a plaintiff must, among other things, plead facts that allow

  an inference that the components sold or offered for sale have no substantial non-infringing uses.”).




  6
    Compl. at ¶¶ 82 (’028 Patent), 111 (’126 Patent), 143 (’903 Patent), 177 (’573 Patent), 206 (’437
  Patent), 235 (’266 Patent), 265 (’343 Patent), 296 (’380 Patent), 322 (’899 Patent), 351 (’906
  Patent), 381 (’246 Patent), 410 (’413 Patent).
  7
    See Compl. at ¶¶ 115, 147, 181, 210, 239, 269, 300, 326, 355, 385, 414.


                                                   12
Case 2:21-cv-00137-RCY-RJK Document 43 Filed 04/30/21 Page 13 of 33 PageID# 3683




                         Centripetal’s Willful Infringement Claims Also Fail Because Centripetal
                         Has Not Plausibly Alleged that PAN’s Conduct was Egregious.

         Centripetal’s willfulness claims fail because Centripetal has failed to plead facts plausibly

  showing that PAN’s behavior was egregious. See Bushnell, 2019 WL 8107921, at *1-2 (“[T]o

  state a plausible claim of willful infringement, the complaint must also allege facts to demonstrate

  the defendant’s behavior was egregious under the circumstances.”); see also Halo, 136 S. Ct. at

  1935 (limiting willfulness infringement to “egregious cases of misconduct beyond typical

  infringement.”). Centripetal’s allegations in its willfulness claims state only a formulaic recitation

  of the elements of a willfulness claim—that PAN’s infringement is “willful and egregious” and

  that “PAN has acted with blatant and egregious disregard for Centripetal’s patent rights with an

  objectively high likelihood of infringement”—but do not include specific factual allegations of

  PAN’s egregious acts. See Compl. at ¶¶ 59–60.8 Instead, Centripetal offers only conclusory

  allegations that PAN’s infringement was willful and egregious because it was “aware of the

  Asserted Patents” and “has undertaken no efforts to avoid infringement.” See id. at ¶¶ 57, 59.9

         These types of “[t]hreadbare recitals of the elements of a cause of action, supported by

  mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678; see also Twombly, 550 U.S.

  at 557 (“[A] complaint is insufficient if it relies upon ‘naked assertions’ and ‘unadorned conclusory

  allegations’ devoid of ‘factual enhancement.’”). Indeed, courts in this district and others routinely

  dismiss willful infringement claims with such threadbare factual support. See Jenkins, 2017 WL

  376154, at *5 (requiring pleading facts supporting an inference “that the alleged conduct is of the


  8
    Centripetal repeats the same allegations in the direct infringement counts for each of the Asserted
  Patents. See Compl. at ¶¶ 74–77, 103–06, 135–38, 169–72, 198–201, 227–30, 257–60, 288–91,
  314–17, 343–46, 373–76, 402–05.
  9
    Centripetal repeats the same allegations in the direct infringement counts for each of the Asserted
  Patents. See id. at ¶¶ 74-77 (’028 Patent), 103-06 (’126 Patent), 135-38 (’903 Patent), 169-172
  (’573 Patent), 198-201 (’437 Patent), 227-30 (’266 Patent), 257-60 (’343 Patent), 288-91 (’380
  Patent), 314-17 (’899 Patent), 343-47 (’906 Patent), 373-76 (’246 Patent), 402-405 (’413 Patent).


                                                   13
Case 2:21-cv-00137-RCY-RJK Document 43 Filed 04/30/21 Page 14 of 33 PageID# 3684




  egregious nature described in Halo”); Varian Med. Sys., Inc. v. Elekta AB, No. 15–871, 2016 WL

  3748772, at *8 (D. Del. July 12, 2016) (dismissing willfulness allegation for failing to state facts

  showing that defendants’ actions “actually amounted to an egregious case of infringement of the

  patent”); CG Tech. Dev., LLC v. Zynga, Inc., No. 2:16-CV-859-RCJ-VCF, 2017 WL 662489, at

  *4 (D. Nev. Feb. 17, 2017) (“Under Halo, Plaintiffs have failed to state a claim for willful

  infringement because they have failed to allege any facts suggesting that Defendant’s conduct is

  ‘egregious . . . beyond typical infringement.’” (quoting Halo, 136 S. Ct. at 1935 (alteration in

  original)). For these reasons, Centripetal’s willful infringement claims for all Asserted Patents

  should be dismissed.

         C.      Centripetal Fails To Tie A Complete Asserted Claim To Any Particular
                 Accused Product (Or Combination Thereof).

         Centripetal’s direct infringement allegations—like those in Golden—make no genuine

  attempt to link each element of the asserted claims to any Accused Product (or combination

  thereof). Golden, 819 F. App’x at 931 (holding that the plaintiff’s infringement allegations—

  which consisted of “a dizzying array of disorganized assertions over several hundred pages,

  disingenuously using the words of the claims to generally describe cryptically identified

  structures”—were insufficient under the Iqbal/Twombly pleading standard). Centripetal’s failure

  to tie is fatal to all of its direct infringement claims. And because liability for inducement and

  contributory infringement arises only if there is direct infringement, see supra Section III(B), this

  failing is also fatal to Centripetal’s indirect infringement claims. Chan Soo Kim, 2018 WL

  1172998, at *3 (“The plaintiffs fail to state a claim for direct infringement, so their claim for

  induced infringement cannot succeed.”); Jenkins, 2017 WL 376154, at *5.

         Centripetal’s direct infringement allegations, though lengthy, make no effort to link each

  element of any Asserted Claim to any Accused Product (or combination thereof). As an example,



                                                   14
Case 2:21-cv-00137-RCY-RJK Document 43 Filed 04/30/21 Page 15 of 33 PageID# 3685




  the first cause of action recited in Centripetal’s Complaint is “direct infringement of the ’028

  Patent.” See Compl. at ¶¶ 61-80. Centripetal’s allegations are largely made up of restatements of

  the elements of the cause of action, legal conclusions, an identification of the products accused of

  infringement, and a near verbatim recitation of claim 8 of the ’028 Patent (from which asserted

  claim 10 depends) coupled with the conclusory assertion that the Accused Products include each

  recited element and therefore infringe. Id. at ¶¶ 61-66, 73-80. Although Centripetal identifies a

  number of independent products—NGFW, Panorama, Cortex, AutoFocus, MineMeld, and/or

  DNS Security Service—as the “’028 Accused Products,” id. at ¶ 65 (emphasis added), the

  Complaint avoids specifying whether Centripetal is alleging that: (a) each of the Accused Products

  independently infringes, (b) the Accused Products infringe only when they all are working

  together, or (c) an undisclosed combination of two or more Accused Products infringes. See e.g.,

  TeleSign Corp. v. Twilio, Inc., No. CV 16-2106 PSG (SSX), 2016 WL 4703873, at *3 (C.D. Cal.

  Aug. 3, 2016) (holding that “complaint fails to sufficiently allege that any of Defendant’s products,

  or any combination of Defendant’s products, infringe on the [asserted patent].”).

         Paragraphs 67-72 are the only paragraphs that include factual allegations relating to the

  Accused Products. Id. at ¶¶ 67-72. But those paragraphs—like the direct infringement allegations

  found to be insufficient in Jenkins—merely provide “a general overview of Defendant’s allegedly

  infringing products” without specifying which of the purported features of any Accused Product

  (or combination thereof) satisfies each element of the asserted claims. Jenkins, 2017 WL 376154,

  at *3. In short, Centripetal makes no attempt to tie a complete asserted claim to any particular

  Accused Product (or combination thereof).

         For example, claim 8 of the ’028 Patent recites, inter alia, software that causes a packet

  filtering device to “modify…at least one operator specified by the first packet filtering rule” and,




                                                   15
Case 2:21-cv-00137-RCY-RJK Document 43 Filed 04/30/21 Page 16 of 33 PageID# 3686




  subsequently, “based on the modified at least one operator specified by the first packet filtering

  rule, prevent the second packet from continuing.” See ’028 Patent at 19:64-20:8. Centripetal’s

  Complaint includes a jumbled array of allegations regarding “packet filtering rules” that at no point

  attempts to tie any features in the Accused Products to the “first packet filtering rule,” the “at least

  one operator specified” by that packet filtering rule, or the “modified at least one operator specified

  by the first packet filtering rule.” Specifically, the Complaint alleges that:

         For example, with the ‘028 Accused Products, the NGFW receives packet filtering
         rules from Panorama, which is a rule provider device. The DSP includes packet
         filtering rules applied to all traffic traversing the network boundary. Panorama acts
         as a centralized security management system for global control of the NGFW and
         provides a single security rule base for threat prevention, URL filtering, application
         awareness, user identification, and sandboxing. The packet filtering rules are
         applied to all traffic traversing the network boundary. For example, Panorama,
         through AutoFocus, provides integrated logs, malware analysis reports, and
         visibility into malicious events. AutoFocus threat feeds include IP addresses,
         domains, URLs, and hash indicators that are updated daily. AutoFocus is a threat
         intelligence analysis database that creates rules which are provisioned to the NGFW
         using MineMeld. Additionally, Panorama provides threat intelligence and network
         security management using AutoFocus contextual threat intelligence, Cortex
         (including XSOAR and XDR).

  Compl. at ¶ 68.      Nothing in those allegations identifies which feature Centripetal alleges

  corresponds to the “first packet filtering rule” the “operator” specified by that rule, or how that

  operator is modified as required by the claim. Without specifying which features of the Accused

  Products allegedly meet those claim limitations, Centripetal has failed to plead how the Accused

  Products directly infringe the claims. See Chan Soo Kim, 2018 WL 1172998, at *2.

         Centripetal’s “additional example” fares no better:

         As an additional example, the NGFW receives packet filtering rules from Cortex,
         which is a rule provider device. The packet filtering rules identify packets
         corresponding to network threat indicators, which are associated with network-
         threat intelligence reports from independent providers. Shown below, Cortex XDR
         analyzes network data with machine learning, to pinpoint targeted attacks,
         malicious insiders and compromised endpoints. The packet filtering rules identify
         packets corresponding to network threat indicators, which are associated with
         network-threat-intelligence reports from independent providers.


                                                    16
Case 2:21-cv-00137-RCY-RJK Document 43 Filed 04/30/21 Page 17 of 33 PageID# 3687




  Compl. at ¶ 69. As with the first example, there is no indication of what features in the Accused

  Products allegedly correspond to the “first packet filtering rule” the “operator” specified by that

  rule, or how that operator is modified as required by the claim. Centripetal has thus failed to show

  how the Accused Products, alone or in combination, allegedly infringe the ’028 Patent.

         All of Centripetal’s claims for direct infringement apply this same pattern of reciting

  asserted claim language, followed by a jumble of facts describing multiple products, and a failure

  to specify which features of an accused product (or combination thereof) correspond to the

  limitations in the allegedly infringed claim. Indeed, for each Asserted Claim there are one or more

  claim elements for which Centripetal’s Complaint does not identify any feature of the accused

  product that allegedly satisfies those limitations, nor how they do so.10 This failure is fatal to

  Centripetal’s direct and indirect infringement claims. See Asghari, 2016 WL 1253533, at *4

  (“Plaintiffs must detail how each claim is infringed.”); Jenkins, 2017 WL 376154, at *3 (“[B]efore

  filing a complaint, counsel must ascertain exactly what claims should be alleged to be infringed

  and how they are infringed.”) (emphasis in original). “[A] Complaint such as this that fails to

  identify with sufficient particularity how each allegedly infringing feature of the accused product

  infringes the patent is woefully inadequate,” and thus should be dismissed. Jenkins, 2017 WL

  376154, at *3 (internal quotation omitted).

         D.      The ’126 and ’028 Packet Filtering Patents Are Patent Ineligible Under § 101.

                         The ’126 and ’028 Patents and Their Representative Claims.

         The ’126 and ’028 Patents (Compl. Exs. 2 and 1, respectively), which share the same




  10
    See Exhibit A for non-limiting examples of how Centripetal’s Complaint fails to plead which
  features of any Accused Product (or combination thereof) corresponds to certain elements of the
  Asserted Claims and therefore has failed to plausibly allege infringement.


                                                  17
Case 2:21-cv-00137-RCY-RJK Document 43 Filed 04/30/21 Page 18 of 33 PageID# 3688




  specifications,11 named inventors, assignees, and effective filing date (as continuations from a

  common application), are directed to rule-based packet filtering.12 See ’028 Patent, 1:48-49;

  Compl. ¶¶14, 16 (acknowledging that the ’126 and ’028 Patents are directed to “filtering network

  data packet transfers based on one or more rules”). The idea of using rules to filter is as old as the

  concept of filtering itself, and the claims of the ’126 and ’028 Patents are directed to merely the

  abstract idea of using rules to filter data within the particular technological environment of a

  computer network. For example, independent claim 8 of the ’028 Patent recites:

       8. A packet filtering device comprising:
       at least one processor; and
       memory comprising instructions that, when executed by the at least one processor, cause the
         packet filtering device to:
            receive a plurality of packet filtering rules configured to cause the packet filtering
              device to identify packets corresponding to at least one of a plurality of network-
              threat indicators, wherein the plurality of network-threat indicators are associated
              with network-threat-intelligence reports supplied by one or more independent
              network-threat-intelligence providers;
            receive a plurality of packets that comprises a first packet and a second packet;
            responsive to a determination that the first packet satisfies a first packet filtering
              rule, of the plurality of packet filtering rules, based on one or more network-threat
              indicators, of the plurality of network-threat indicators, specified by the first packet
              filtering rule:
                  apply, to the first packet, an operator specified by the first packet filtering rule
                    and configured to cause the packet filtering device to allow the first packet to
                    continue toward a destination of the first packet; and
                  communicate information that identifies the one or more network-threat
                    indicators and data indicative that the first packet was allowed to continue
                    toward the destination of the first packet;
            receive an update to at least one packet filtering rule;
            modify, based on the received update to the at least one packet filtering rule, at least
              one operator specified by the first packet filtering rule to reconfigure the packet
              filtering device to prevent packets corresponding to one or more network-threat
              indicators from continuing toward their respective destinations; and
            responsive to a determination that the second packet saftisfies the first packet
              filtering rule:


  11
     The only differences in the specifications are in the “Cross Reference to Related Applications”
  and “Summary” sections. ’028 Patent, 1:4-14, 1:39-2:14; ’126 Patent at 1:4-16, 1:41-2:16.
  Accordingly, most citations in this section are to the ’028 Patent.
  12
     A packet is a segment of data communicated over a network.


                                                   18
Case 2:21-cv-00137-RCY-RJK Document 43 Filed 04/30/21 Page 19 of 33 PageID# 3689




               based on the modified at least one operator specified by the first packet filtering
                 rule, prevent the second packet from continuing toward a destination of the
                 second packet; and
               communicate data indicative that the second packet was prevented from
                 continuing toward the destination of the second packet.
          As shown in bold, beyond a generic packet filtering device, the purported invention is

  claimed entirely in functional terms. And while verbose, claim 8 is very simple. It claims a packet

  filtering device that:

          (1)     receives packets and rules (that correspond to network threat indicators);

          (2)     allows a first packet to proceed to its destination if that packet satisfies a first rule,

                  and communicates information about that event;

          (3)     receives an update to at least one rule to modify the operator (from allow to block

                  a packet) when that rule is met; and

          (4)     prevents (i.e., blocks) a second packet from proceeding if that packet satisfies the

                  modified first rule, and communicates information about that event.

  Notably missing from the claim is any recitation of what rules to use or how to perform the recited

  functions—let alone how to identify or block network threats. Instead, the claim is directed to the

  abstract idea of using rules to filter data.

          Claim 8 of the ’028 Patent is representative of all of the asserted claims of the ’028 and

  ’126 Patents because all of those claims are “substantially similar and linked to the same abstract

  idea” as ’126 claim 8 and ’028 claim 8—using rules to filter data. Content Extraction, 776 F.3d

  at 1348. Independent claim 8 of the ’126 Patent is nearly identical to claim 8 of the ’028 Patent,

  except that the former specifies that rules are received from and information is communicated to a

  generic “rule provider device” and that the network-threat indicators “comprise unique Internet




                                                     19
Case 2:21-cv-00137-RCY-RJK Document 43 Filed 04/30/21 Page 20 of 33 PageID# 3690




  host addresses or names.” ’126 Patent, 19:60, 20:1-3.13 The other independent claims of the ’028

  and ’126 Patents, claims 1 and 15 (in both), are nearly identical to claim 8 (in both), except that

  instead of claiming a device, they claim a corresponding method (claim 1) and computer-readable

  media (claim 15). The dependent claims of the ‘028 Patent add limitations related to displaying

  packet delivery data in a user interface (claims 2, 9, and 16); generating a packet log entry (claims

  3, 10, and 17); generating a packet log entry and updating a packet flow log (claims 5, 12, and 19);

  determining and communicating an ordering of network threats based on a packet flow log (claims

  6, 13, and 20); and determining a number of packets allowed to or prevented from continuing to

  their destinations, a time the last network threat was identified, and a number of reports

  corresponding to a threat (claims 7, 14, and 21). Likewise, the dependent claims of the ’126 Patent

  add limitations related to displaying packet delivery data in an interface (claims 2, 9, and 16);

  determining the first and second packets were from a common host and allowing or preventing the

  packet from continuing to a host (claims 4, 11, 18, and 19); and updating a packet flow log

  indicative of packet delivery status (claims 6, 13, and 20). Each dependent claim of both the ’028

  and ’126 Patents is directed to the same impermissibly abstract idea of using rules to filter data, IV

  I, 838 F.3d at 1357, reciting only result-oriented, functional claim language. Elec. Power, 830

  F.3d at 1356.     No claim recites additional, much less non-generic, computer components.

  Therefore, this Court may properly analyze claim 8 of the ’028 Patent as representative. Content

  Extraction, 776 F.3d at 1348.




  13
     In response to an obviousness-type double patenting rejection during prosecution of the ’028
  Patent, applicant filed a terminal disclaimer over the ’126 Patent, confirming that the two sets of
  claims are not patentably distinct from each other. See Simple Air, Inc. v. Google LLC, 884 F.3d
  1160, 1168 (Fed. Cir. 2018) (“[A] terminal disclaimer is a strong clue that a patent examiner and,
  by concession, the applicant, thought the claims in the continuation lacked a patentable distinction
  over the parent.”).

                                                   20
Case 2:21-cv-00137-RCY-RJK Document 43 Filed 04/30/21 Page 21 of 33 PageID# 3691




                         Alice Step One: The Claims Are Directed to the Abstract Idea of Using
                         Rules to Filter Data.

         The claims of the ’126 and ’028 Patents are directed to the abstract idea of using rules to

  filter data—precisely what the Federal Circuit found impermissibly abstract in IV I, 838 F.3d at

  1313-14. There, the claims recited “receiving ... file content identifiers for data files,” “creating

  file content IDs,” “determining ... whether [the] content identifier matches ... other identifiers,”

  and “outputting ... an indication of the data file based on [the determination].” Id. Similarly, the

  claims here are directed merely to “receiv[ing] ... packet filtering rules ... to identify packets,”

  “apply[ing] ... an operator specified by the first packet filtering rule” to a first and second packet,

  and “communicat[ing] information” related to whether packet delivery was allowed or blocked—

  rendering the claims impermissibly abstract. See id.; see also Ericsson Inc. v. TCL Commc'n Tech.

  Holdings Ltd., 955 F.3d 1317, 1327 (Fed. Cir. 2020) (“[W]e have repeatedly found the concept of

  controlling access to resources via software to be an abstract idea.”); Elec. Power, 830 F.3d at

  1353 (holding ineligible claims directed to the abstract idea of “collecting information, analyzing

  it, and displaying certain results of the collection and analysis”); FairWarning IP, LLC v. Iatric

  Systems, Inc., 839 F.3d 1089, 1094 (Fed. Cir. 2016) (holding ineligible claims “directed to

  collecting and analyzing information to detect misuse and notifying a user when misuse is

  detected”); Intellectual Ventures II LLC v. JP Morgan Chase & Co., No. 13-cv-3777, 2015 WL

  1941331, *1, 8-12 (S.D.N.Y. Apr. 28, 2015) (holding ineligible claims directed to an “improved

  method for detecting and preventing entry of a packet containing ‘malware’” using “access rules”).

  Receiving a packet filtering rule is merely collecting information, which the Federal Circuit has

  long held abstract. Elec. Power, 830 F.3d at 1353-54 (collecting cases). Applying rules is a mental

  process falling within the abstract idea category.          Id. at 1354 (collecting cases).       And

  communicating, or “merely presenting the results of,” the abstract processes of receiving and



                                                    21
Case 2:21-cv-00137-RCY-RJK Document 43 Filed 04/30/21 Page 22 of 33 PageID# 3692




  applying is also abstract. Id. (citation omitted).

         Further, although lengthy and written in technical jargon, “[c]laims do not become eligible

  simply because they are written or characterized in a ‘highly technical’ manner.” Ericsson, 955

  F.3d at 1328 n.1. As in Ericsson, where the claims were silent as to how or on what basis access

  to resources was controlled, the claims here are silent as to what rules to use, how those rules are

  applied, how those rules are updated,14 and how packets ultimately are permitted or prevented from

  proceeding. Id. at 1328 (“[T]he claims here do not ‘ha[ve] the specificity required to transform a

  claim from one claiming only a result to one claiming a way of achieving it’”) (citation omitted;

  alteration in original); see also Glasswall, 754 F. App’x at 998 (holding ineligible claims that “do

  not purport to claim how the invention receives an electronic file, how it determines the file type, …

  how it parses the content according to predetermined rules … or how it determines authorization

  to receive the nonconforming data”) (emphasis in original).

         The claims here are also impermissibly abstract because they merely limit “an age-old

  practice” to “a particular ... technological environment”—here, a computer network. IV 1, 838

  F.3d at 1330. The Federal Circuit has repeatedly rejected such claims under § 101. E.g., id.;

  FairWarning, 839 F.3d at 1094-95 (invalidating claims that “merely implement an old practice in

  a new environment”). Here, the claimed process—permitting or preventing something from

  passing a barrier based on an updatable rule—has long been practiced to prevent intrusion into a

  protected area. The examples are endless: a castle guard allows entry by subjects of a given

  neighboring fiefdom one day, but blocks them the next based on a proclamation from the king; a

  prison guard who permits certain types of packages into prison one day, but blocks them the next




  14
    In fact, the claims do not recite updating the first packet rule, but rather any rule: “receive . . .
  an update to at least one packet filtering rule.” ’126 Patent, Col. 20:16-17.


                                                       22
Case 2:21-cv-00137-RCY-RJK Document 43 Filed 04/30/21 Page 23 of 33 PageID# 3693




  day based on a security alert issued by the warden; an assistant who permits certain types of

  telephone calls to reach his executive one day, but blocks them the next based on the executive’s

  directive. Each example involves the use of a rule to filter information or things, where the

  “operator” specified by the rule (allow or block) is modified. The claims do nothing more than

  this, and do not disclose any technical details required to achieve the claimed functions in the

  context of a computer network reading data packets.

         As this analogy confirms, the claims can be performed almost entirely in the mind or with

  pen and paper— further underscoring their abstractness. See, e.g., CyberSource, 654 F.3d at 1371

  (“[M]ethods which can be performed mentally, or which are equivalent of human mental work,

  are unpatentable abstract ideas.”). Moreover, “mere automation of manual processes using generic

  computers does not constitute a patentable improvement in computer technology.”           Credit

  Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017).

         In addition, as is readily apparent, the claims are not “necessarily rooted in computer

  technology in order to overcome a problem specifically arising in the realm of computer

  networks.” DDR, 773 F.3d at 1257. Instead, the claims merely apply in a computer network a

  previously known abstract idea—using rules to filter data.

         While the ’028 and ’126 Patents have not previously been subject to a § 101 challenge, a

  related patent, U.S. Patent No. 9,413,722 (“’722 Patent”), was subject to § 101 challenges in a

  prior suit in this District. In that case, Judge Morgan denied without prejudice a § 101-based

  motion to dismiss with respect to the ’722 Patent because, although “concerned” that the ’722

  Patent’s claims were “written very broadly,” he decided that the eligibility determination should

  be addressed after the Markman hearing. Centripetal Networks, Inc. v. Keysight Techs., Inc., Case

  No. 2:17-cv-383-HCM-LRL, ECF 53 at 8-9 (E.D. Va. Nov. 15, 2017). Here, no Markman hearing




                                                 23
Case 2:21-cv-00137-RCY-RJK Document 43 Filed 04/30/21 Page 24 of 33 PageID# 3694




  is necessary to determine that the claims are directed to an impermissibly abstract idea.15 Further,

  while Judge Morgan later expressed “uncertain[ty]” whether the ’722 Patent passed Alice step one,

  Centripetal Networks, Inc. v. Keysight Techs., Inc., No. 2:17-cv-383, 2018 WL 5291875, at *7-8

  (E.D. Va. Sept. 26, 2018), no such uncertainty exists with respect to the asserted claims of the ’028

  and ‘126 Patents, particularly in view of subsequent Federal Circuit decisions holding similar

  claims impermissibly abstract. E.g., Ericsson, 955 F.3d at 1325-31 (holding patent-ineligible

  claims directed to the abstract idea of controlling access to items); Univ. of Fla. Res. Found., Inc.

  v. GE Co., 916 F.3d 1363, 1366-69 (Fed. Cir. 2019) (holding patent-ineligible claims directed to

  automation of data collection, analysis, manipulation, and display).

                         Alice Step Two: The Claims Recite Non-Inventive Conventional Features
                         and Generic, Result-Oriented Functional Limitations.

         At Alice step two, the Court must first remove the abstract idea from the claims, and then

  “determine whether the additional elements” add an inventive concept. Alice, 573 U.S. at 217

  (emphasis added). These “additional elements” of the ’126 and ’028 Patent claims contain nothing

  inventive (alone or as an ordered combination) that might transform the claims into patent eligible

  subject matter.     The claims’ recitation of computer components that are generic and

  conventional—a processor and memory—does not add an inventive concept. Alice, 573 U.S. at

  223-26 (finding that a “communications controller” is “purely functional and generic” and not

  inventive); Ericsson, 955 F.3d at 1330-31 (“When a claim ‘does no more than require a generic

  computer to perform generic computer functions,’ as here, the claims lack an inventive concept


  15
    Indeed, in a Final Written Decision finding nearly every claim of the related ’722 Patent invalid
  as obvious over the prior art, the Patent Trial and Appeal Board (“PTAB”) found it necessary to
  construe only one term in that patent—“network threat indicator”—to reach its findings, and
  Centripetal did not challenge that construction on appeal to the Federal Circuit, which affirmed the
  PTAB’s findings and decision. See Cisco Sys., Inc. v. Centripetal Networks, Inc., IPR2018-01760
  Paper 45 at 8-10 (Final Written Decision) (PTAB. May 18, 2020), aff’d sub nom, Centripetal
  Networks, Inc. v. Cisco Sys., No. 2020-2057 (Fed. Cir. Mar. 10, 2021).


                                                   24
Case 2:21-cv-00137-RCY-RJK Document 43 Filed 04/30/21 Page 25 of 33 PageID# 3695




  sufficient to demonstrate eligibility at step two.”) (citation omitted); FairWarning, 839 F.3d at

  1096 (“[R]ecitations of basic computer hardware, such . . . a microprocessor” did not make claims

  directed to abstract ideas patent eligible). Further, the claims recite those components at a high-

  level of generality, and the specifications establish that both components were conventional.

  E.g., ’028 Patent, 3:60-63 (“Packet-filtering device 144 may include memory 208, one or more

  processors 210, one or more communication interfaces 212, and data bus 214.”), 3:67-4:5, 16:64-

  17:19 (describing functions and steps executed by generic “computers or other devices” and

  “program modules”). And the claims do not recite an “override” of the normal operation of these

  conventional components. Cf. DDR, 773 F.3d at 1258.

         There also is nothing inventive about identifying data that corresponds to network-threat

  indicators based on network-threat-intelligence reports. The specifications admit that it was

  conventional practice for organizations to receive reports of network-threat indicators from third-

  party services and to compare them to traffic logs. ‘028 Patent, 1:17-35. Further, the use of generic

  “rules” with “operators” to filter data is part of the abstract idea itself, and therefore cannot be

  credited as “inventive” in the step two analysis. But even if such use were credited at step two, it

  would not change the outcome because use of generic “rules” and “operators” to filter data was

  not new, and those elements “merely describe the functions of the abstract idea itself, without

  particularity,” therefore failing to supply any inventive concept. Intellectual Ventures I LLC v.

  Capital One Fin. Corp., 850 F.3d 1332, 1341 (Fed. Cir. 2017) (“Capital One”).

         Notably, the claims are silent about how network threats are identified, let alone what rules

  to use, how the packet filtering device determines whether a packet satisfies a rule, or how the

  operator causes the packet filtering device to permit or bar passage. Instead, the claims of the ’126

  and ’028 Patents are written in wholly functional terms, setting forth desired results instead of




                                                   25
Case 2:21-cv-00137-RCY-RJK Document 43 Filed 04/30/21 Page 26 of 33 PageID# 3696




  concrete, particular solutions for achieving that result. “[E]ssentially result-focused, functional ...

  claim language has been a frequent feature of claims held ineligible under § 101.” Elec. Power,

  830 F.3d at 1355-56. As in Electric Power, “in this case the claims’ invocation of computers [and]

  networks ... does not transform the claimed subject matter into patent-eligible applications.” Id.

         “Other precedent illustrates that pragmatic analysis of § 101 is facilitated by considerations

  analogous to those of §§ 102 and 103 as applied to the particular case.” Internet Pats. Corp. v.

  Active Network, Inc., 790 F.3d 1343, 1347 (Fed. Cir. 2015). Here, the Federal Circuit recently

  affirmed the PTAB’s determination that many claims of the ’722 patent were invalid as obvious

  in view of a single reference, a ruling that also post-dated Judge Morgan’s earlier decision, in the

  Keysight case. See Centripetal Networks, Inc. v. Cisco Sys., No. 2020-2057, slip op. at 1, 15 (Fed.

  Cir. Mar. 10, 2021) (affirming the PTAB’s determination that claims 1–7, 10–12, 14–21, 24, and

  25 in the ’722 Patent are invalid because they “would have been obvious to a relevant artisan under

  35 U.S.C. § 103 in view of a User Guide for the Sourcefire 3D System—a manual the parties have

  called ‘Sourcefire.’”). As shown in attached Exhibits B and C, representative claim 8 of each of

  the ’028 and ’126 Patents recite nearly identical limitations as claim 19 of the ’722 Patent, which

  the Federal Circuit held was obvious in view of a single reference describing a prior art packet

  filtering device.16,17 With their abstract idea removed, there is nothing inventive in these claims.



  16
     PAN requests that the Court take judicial notice of the ’722 Patent, attached hereto as Exhibit
  A, under Federal Rule of Evidence 201. Courts may consider documents attached to a motion to
  dismiss so long as they are integral to the complaint and relevant. See Blankenship v. Manchin,
  471 F.3d 523, n.1 (4th Cir. 2006). Items in the public record, like patents and judicial decisions,
  may be subject to judicial notice. See Hall v. Virginia, 385 F.3d 421, 424, n.3 (4th Cir. 2004).
  The Complaint specifically references prior litigations against Keysight and Cisco in this District,
  in which Centripetal asserted the ’722 Patent. Compl. ¶¶51, 56. The ’722 Patent attached hereto
  is identical to the ’722 Patent attached to the complaints in those actions. E.g., Centripetal
  Networks, Inc. v. Keysight Techs., Inc., No. 2:17cv383, ECF No. 1-4 (E.D. Va. July 20, 2017).
  17
     While Cisco did not appeal to the Federal Circuit the PTAB’s determination that Cisco had not
  shown that five dependent claims (claims 8, 9, 13, 22 and 23) of the ’722 Patent were obvious over


                                                    26
Case 2:21-cv-00137-RCY-RJK Document 43 Filed 04/30/21 Page 27 of 33 PageID# 3697




         Therefore, the claims of the ’126 and ’028 Patents are ineligible under § 101.

         E.      The ’246 PACKET Sorting Patent Is Patent Ineligible Under § 101.

                         Background of the ‘246 Patent and its Representative Claims.

         The ’246 Patent is directed to rule-based data sorting. As shown in independent claim 8,

  for example, the alleged invention is directed to this longstanding practice (e.g., as in a mailroom),

  implemented on a generic computer and with respect to data packets in a network:

    8. A network security device comprising:
    at least one processor; and
    a memory storing instructions that when executed by the at least one processor cause the
        network security device to:
        receive, at the network security device, a plurality of rule sets;
        receive a plurality of packets via a communication interface of the network security
           device;
        execute, at a first time and on a packet by packet basis, a first rule set specifying a first
           set of network addresses for which packets should be forwarded;
        execute, at a second time and on a packet by packet basis, a second rule set specifying a
           second set of network addresses for which packets should be forwarded; and
        execute, at a third time and on a packet by packet basis, a third rule set specifying a third
           set of network addresses for which packets should be forwarded, the second time
           being after the first time, the third time being after the second time, the second set of
           network addresses including more network addresses than the first set of network
           addresses, and the third set of network addresses including more network addresses than
           the second set of network addresses.

  As shown in bold, the purported invention is claimed in functional terms and is devoid of any

  implementation detail. Distilled, claim 8 recites a device that (a) receives packets and rules, and

  (b) executes, sequentially, three sets of rules, where each rule specifies a larger set of addresses.

         Claim 8 is representative of each asserted claim of the ‘246 Patent, as each claim is directed

  to rule-based data sorting. Independent claims 1 and 15 are nearly identical to claim 8, except that

  claim 1 recites a method and claim 15 recites a computer-readable medium. The dependent claims


  the single prior art reference at issue in the underlying inter partes review proceeding, see
  Centripetal, slip op. at 9 n.2, none of the claims in the ’126 or ’028 Patents mirrors any of those
  five dependent claims. Compare ’722 Patent (Exhibit D) at 19:59-20:9, 20:49-54, 21:55-22:34,
  with Compl. - Ex. 1 at 17:45-23:22 and Ex. 2 at 17:48-23:35.


                                                    27
Case 2:21-cv-00137-RCY-RJK Document 43 Filed 04/30/21 Page 28 of 33 PageID# 3698




  provide merely minor alterations for various rules (e.g., identifying spoofed/protected addresses

  to drop/copy packets, as in claims 2, 6, 7, 9, 13, 14, 16, and 20, without specifying what rules to

  use or how to accomplish those functions); additional generic components (e.g., network interfaces

  in claims 3, 10, and 17); and additional functional, result-based limitations without any recitation

  of how to accomplish those functions (e.g., performing packet alteration/transformation functions

  in claims 4, 5, 11, 12, 18, and 19). None of these additional limitations alters the § 101 analysis.

                         Alice Step One: The Claims Are Directed to the Abstract Idea of Sorting
                         Data According to Rules.

         The Federal Circuit has established that claims directed to the abstract idea of sorting

  computer data according to rules are not patent eligible. IV I, 838 F.3d at 1316-1318 (holding

  claims to “receiving, screening, and distributing e-mail” impermissibly abstract and analogous to

  a corporate mailroom). The claims of the ’246 Patent and those in IV I recite nearly identical steps.

  There, the claims recited a post office for email comprising “a database of business rules,” “a rule

  engine ... to selectively apply the business rules,” and a “distribution mechanism ... to control

  delivery of the e-mail message” Id. at 1316-17. Similarly, here the ’246 claims recite a network

  security device configured to “receive ... a plurality of rule sets ... [and] packets,” and “execute” a

  first, second, and third rule sequentially, which rules specify sets of addresses. The ’246 claims

  are ineligible for the same reasons as the claims in IV I. Likewise, the Federal Circuit has held

  other analogous claims to be directed to unpatentable subject matter. See Elec. Power, 830 F.3d

  at 1353 (“collecting information, analyzing it, and displaying certain results of the collection and

  analysis” is unpatentable); Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332,

  1340 (Fed. Cir. 2017) (“Capital One”) (“the abstract idea of collecting, displaying, and

  manipulating data” is unpatentable).

         The claims are also impermissibly abstract because they merely implement long-prevalent



                                                    28
Case 2:21-cv-00137-RCY-RJK Document 43 Filed 04/30/21 Page 29 of 33 PageID# 3699




  practices—e.g., sorting mail—using generic computers. Like the claims in IV I to “screening

  messages,” which the Federal Circuit analogized to corporate mailrooms, 838 F.3d at 1317-18,

  the ’246 claims sequentially sort incoming data packets according to rules to forward the packets

  to appropriate addresses. Implementing an old practice on generic computers cannot save the

  claims from abstraction. See Credit Acceptance Corp., 859 F.3d at 1055. Further, the claims can

  be performed largely, if not entirely, mentally—executing a rule that specifies a set of addresses

  to where a packet should go requires nothing more than use of one’s mental faculties. Finally, the

  claims are not rooted in computer technology to overcome a problem specifically arising in

  computer networks. DDR, 773 F.3d at 1257.

                         Alice Step Two: The Claims Recite Conventional Features and Generic,
                         Result-Oriented Functional Limitations That Are Not Inventive.

         With the abstract idea removed from the ’246 Patent claims, their additional elements

  contain no inventive features to transform the claims into patent eligible subject matter. The

  claimed packet security gateway is described as “any computing device configured to receive

  packets and perform a packet transformation function on the packets.” ’246 Patent, 4:50-52. As

  with the ’126 and ’028 claims, recitation of generic, conventional computer components—a

  “processor” and “memory,” and in some dependent claims, an “interface” to receive packets—

  does not add an inventive concept. Alice, 573 U.S. at 223-24; FairWarning, 839 F.3d at 1096;

  Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324-25 (Fed. Cir. 2016)

  (“[G]eneric computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not

  satisfy the inventive concept requirement.”). Further, none of the claims purports to “override”

  the normal operation of the claimed components. Cf. DDR, 773 F.3d at 1258.

         Similarly, the rules recited in the ‘246 Patent’s claims do not supply an inventive concept

  because they are (a) part of the abstract idea itself, and (b) set forth in wholly functional terms—



                                                  29
Case 2:21-cv-00137-RCY-RJK Document 43 Filed 04/30/21 Page 30 of 33 PageID# 3700




  describing merely the desired result, instead of concrete, particular solutions for achieving that

  result. “[E]ssentially result-focused, functional ... claim language has been a frequent feature of

  claims held ineligible under § 101.” Elec. Power, 830 F.3d at 1356. The claims fail to describe

  what rules to use, how any of the claimed rules are formed or executed, or how any of the other

  functions recited by the claims are achieved. See id. at 1355 (“Inquiry therefore must turn to any

  requirements for how the desired result is achieved.”) (emphasis in original). The limitations of the

  claims here do not instruct how technologically to perform the claimed steps, only that they should be

  done. See Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1345 (Fed. Cir. 2018) (finding claims

  ineligible where the “limitations are for either collecting a second data set or controlling the order and

  timing of when to display the collected second data set, not for how to engineer or program the display

  of the second data set”) (emphasis in original).

          Therefore, the claims of the ’246 Patent are ineligible under § 101.

  III.    CONCLUSION

          Centripetal has not plausibly alleged indirect infringement (induced or contributory) or

  willful infringement. Centripetal also makes no attempt to tie a complete asserted claim to any

  particular accused product (or combination thereof), which is fatal to both its direct and indirect

  infringement claims. Further, the Ineligible Claims are directed to abstract ideas using generic

  computer components. As confirmed by the Supreme Court and the Federal Circuit, such a bare

  combination is insufficient to confer patent eligibility. Thus, the patent-ineligibility of the ’126,

  ’028, ’246 Patent claims is well-suited for disposition on a motion to dismiss. For the reasons set

  forth above, PAN respectfully requests that this Court grant its Motion to Dismiss For Failure To

  State A Claim.




                                                     30
Case 2:21-cv-00137-RCY-RJK Document 43 Filed 04/30/21 Page 31 of 33 PageID# 3701




                                        Respectfully submitted,

                                        PALO ALTO NETWORKS, INC.
                                        By Counsel


                                        By: /s/ Robert W. McFarland
                                        Robert W. McFarland (VSB No. 24021)
                                        MCGUIREWOODS LLP
                                        101 W. Main Street, Suite 9000
                                        Norfolk, Virginia 23510
                                        Telephone: (757) 640-3716
                                        Facsimile: (757) 640-3966
                                        E-mail: rmcfarland@mcguirewoods.com

                                        David E. Finkelson (VSB No. 44059)
                                        MCGUIREWOODS LLP
                                        Gateway Plaza
                                        800 East Canal Street
                                        Richmond, VA 23219-3916
                                        Telephone: (804) 775-1000
                                        Facsimile: (804) 775-1061
                                        E-mail: dfinkelson@mcguirewoods.com

                                        Brett C. Govett (Admitted Pro Hac Vice)
                                        Jacqueline Baker (Admitted Pro Hac Vice)
                                        NORTON ROSE FULBRIGHT US LLP
                                        2200 Ross Avenue, Suite 3600
                                        Dallas, Texas 75201
                                        Telephone: (214) 855-8000
                                        brett.govett@nortonrosefulbright.com
                                        jackie.baker@nortonrosefulbright.com

                                        Richard Zembek (Admitted Pro Hac Vice)
                                        Eric Hall (Admitted Pro Hac Vice)
                                        Daniel Leventhal (Admitted Pro Hac Vice)
                                        Daniel Prati (Admitted Pro Hac Vice)
                                        NORTON ROSE FULBRIGHT US LLP
                                        1301 McKinney Street, Suite 5100
                                        Houston, Texas 77010
                                        Telephone: (713) 651-5151
                                        richard.zembek@nortonrosefulbright.com
                                        eric.hall@nortonrosefulbright.com
                                        daniel.leventhal@nortonrosefulbright.com
                                        daniel.prati@nortonrosefulbright.com




                                       31
Case 2:21-cv-00137-RCY-RJK Document 43 Filed 04/30/21 Page 32 of 33 PageID# 3702




                                        Stephanie DeBrow (Admitted Pro Hac Vice)
                                        NORTON ROSE FULBRIGHT US LLP
                                        98 San Jacinto Boulevard, Suite 1100
                                        Austin, Texas 78701
                                        Telephone: (512) 474-5201
                                        stephanie.debrow@nortonrosefulbright.com

                                        James R. Batchelder (Pro Hac Vice Pending)
                                        Andrew T. Radsch (Pro Hac Vice Pending)
                                        Carolyn L. Redding (Pro Hac Vice Pending)
                                        ROPES & GRAY LLP
                                        1900 University Avenue, 6th Floor
                                        East Palo Alto, CA 94303
                                        Telephone: (650) 617-4000
                                        james.batchelder@ropesgray.com
                                        andrew.radsch@ropesgray.com
                                        carolyn.redding@ropesgray.com

                                        COUNSEL FOR PALO ALTO
                                        NETWORKS, INC.




                                       32
Case 2:21-cv-00137-RCY-RJK Document 43 Filed 04/30/21 Page 33 of 33 PageID# 3703




                                  CERTIFICATE OF SERVICE

         I hereby certify that on April 30, 2021, I electronically filed the foregoing with the Clerk

  of Court using the CM/ECF system, which will send a notification of such filing to the following

  counsel of record:


  Stephen E. Noona
  Kaufman & Canoles, P.C.
  150 W Main St
  Suite 2100
  Norfolk, VA 23510
  (757) 624-3239
  Fax: (888) 360-9092
  Email: senoona@kaufcan.com

  Hannah Yunkyung Lee
  James Russell Hannah
  Kristopher Benjamin Kastens
  Lisa Kobialka
  Paul Joseph Andre
  Kramer Levin Naftalis & Frankel LLP (CA-NA)
  990 Marsh Rd
  Menlo Park, CA 94025
  (650) 752-1700
  Fax: (650) 752-1800
  Email: hlee@kramerlevin.com
  Email: jhannah@kramerlevin.com
  Email: kkastens@kramerlevin.com
  Email: lkobialka@kramerlevin.com
  Email: pandre@kramerlevin.com

  Attorneys for Centripetal Networks, Inc.

                                               By: /s/ Robert W. McFarland
                                               Robert W. McFarland (VSB No. 24021)
                                               MCGUIREWOODS LLP
                                               101 W. Main Street, Suite 9000
                                               Norfolk, Virginia 23510
                                               Telephone: (757) 640-3716
                                               Facsimile: (757) 640-3966
                                               E-mail: rmcfarland@mcguirewoods.com




                                                  33
